DISMISS; Opinion Filed July 30, 2013.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01637-CV


              IN THE INTEREST OF A.A.D., S.V.D., AND P.P.D, CHILDREN


                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-14223

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang

       On May 15, 2013, after appellant failed to file his brief on the merits, we directed him to

file, within ten days, both the brief and a motion to extend time to file the brief. We warned

appellant that failure to comply would result in dismissal of the appeal. See TEX. R. APP. P.

38.8(a)(1), 42.3(b). To date, appellant has neither filed the brief nor otherwise communicated

with the Court regarding the appeal. Accordingly, we dismiss the appeal. See id. 42.3(b).




                                                  /Douglas S. Lang/
121637F.P05
                                                  DOUGLAS S. LANG
                                                  JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.A.D., S.V.D.,                    On Appeal from the 254th Judicial District
AND P.P.D, Children                                   Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-12-14223.
No. 05-12-01637-CV                                    Opinion delivered by Justice Lang. Justices
                                                      Myers and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Roxanne Victoria Vargas recover her costs, if any, of this
appeal from appellant Andrew Ralph Deleon.


Judgment entered this 30th day of July, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –2–